Exhibit 10.1

 

AGREEMENT

 

This agreement (this “Agreement”) is made and entered into as of April 10, 2015,
by and among Staples, Inc. (the “Company”) and the entities and natural persons
listed on Exhibit A hereto and their respective Affiliates and Associates
(collectively, “Starboard”) (each of the Company and Starboard, a “Party” to
this Agreement, and collectively, the “Parties”).

 

RECITALS

 

WHEREAS, Starboard is deemed to beneficially own shares of common stock of the
Company (the “Common Stock”) totaling, in the aggregate, 24,481,811 shares, or
approximately 3.8% of the Common Stock issued and outstanding on the date
hereof;

 

WHEREAS, on March 4, 2015, Starboard delivered a letter to the Company, giving
notice (the “Nomination Notice”) of its intent to nominate four (4) individuals
for election to the Company’s board of directors (the “Board”) at the 2015
annual meeting of stockholders of the Company (the “2015 Annual Meeting”); and

 

WHEREAS, the Company and Starboard have determined to come to an agreement with
respect to the addition of an independent director candidate to the Board at the
2015 Annual Meeting; certain matters related to the 2015 Annual Meeting; and
certain other matters, all as provided in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the Parties hereto, intending to be legally bound hereby, agree as follows:

 

1.                                      Board Matters; Board Nomination;
Committee Appointment; 2015 Annual Meeting.

 

(a)                                 Prior to the mailing of its definitive proxy
statement for the 2015 Annual Meeting, the Company agrees that the Board and all
applicable committees of the Board will take all necessary actions to nominate
one of the director candidates previously identified by Starboard (the “New
Director”, and collectively with the Company’s other director nominees for the
2015 Annual Meeting, the “2015 Nominees”) for election to the Board at the 2015
Annual Meeting for a term of office to expire at the Company’s next annual
meeting of stockholders (the “2016 Annual Meeting”).  The Company agrees that
the Board shall confirm to Starboard which director candidate the Board has
accepted and approved as the New Director by no later than April 9, 2015.  The
Company agrees to publicly announce the selection of the New Director no later
than April 10, 2015.

 

(b)                                 Prior to the nomination of the New Director
by the Board in accordance with Section 1(a), the Nominating & Governance
Committee of the Board (the “Governance Committee”) shall have reviewed and
reasonably approved, in accordance with the Company’s corporate governance
guidelines and the Governance Committee’s charter, the qualifications of the New
Director to serve as a member of the Board and recommended to the Board that the

 

--------------------------------------------------------------------------------


 

Board nominate the New Director for election to the Board at the 2015 Annual
Meeting in accordance with Section 1(a).

 

(c)                                  Upon the execution of this Agreement,
Starboard hereby irrevocably withdraws the Nomination Notice and its director
nominations in connection with the 2015 Annual Meeting and Starboard will not
(i) nominate any person for election at the 2015 Annual Meeting, (ii) submit any
proposal for consideration at, or bring any other business before, the 2015
Annual Meeting, directly or indirectly, or (iii) initiate, encourage or
participate in any “withhold” or similar campaign with respect to the 2015
Annual Meeting, directly or indirectly, and not permit any of its Affiliates or
Associates to do any of the items in this Section 1(c).

 

(d)                                 From the date hereof to the thirtieth (30th)
day prior to the advance notice deadline for making director nominations at the
2016 Annual Meeting, Starboard agrees not to, directly or indirectly,
(i) request or otherwise submit any proposal for consideration at, or bring any
other business before, any special meeting of the shareholders of the Company or
(ii) initiate, encourage or participate in any “consent solicitation” or similar
campaign, and not permit any of its Affiliates or Associates to do any of the
items in this Section 1(d).

 

(e)                                  The Company agrees that it will recommend,
support and solicit proxies for the election of the New Director in the same
manner as for the other 2015 Nominees at the 2015 Annual Meeting.

 

(f)                                   The Company agrees that if the New
Director or any Replacement Director (as defined below) is unable to serve as a
director, resigns as a director or is removed as a director prior to the 2016
Annual Meeting, and at such time Starboard beneficially owns in the aggregate at
least the lesser of three percent (3.0%) of the Company’s then outstanding
Common Stock and 19,214,613 shares of Common Stock (subject to adjustment for
stock splits, reclassifications, combinations and similar adjustments),
Starboard will be permitted to recommend a substitute person(s) for approval by
the Governance Committee to fill the resulting vacancy, which person will (i) be
independent of Starboard and (ii) qualify as “independent” pursuant to The
NASDAQ Stock Market LLC (“NASDAQ”) listing standards and (iii) have relevant
financial and business experience to fill the resulting vacancy. The appointment
of any such person to the Board will be subject to the approval of the
Governance Committee after exercising its fiduciary duties in good faith, which
approval shall not be unreasonably withheld (any such replacement nominee
appointed in accordance with the terms of this Section 1(f) will be referred to
as herein the “Replacement Director”).  In the event the Governance Committee
does not accept a substitute person recommended by Starboard as the Replacement
Director, Starboard will have the right to recommend additional substitute
person(s) for consideration by the Governance Committee as the Replacement
Director, who will also be (i) independent of Starboard, (ii) qualify as
“independent” pursuant to NASDAQ listing standards and (iii) have relevant
financial and business experience to fill the resulting vacancy, and whose
appointment shall be subject to the approval of the Governance Committee after
exercising its fiduciary duties in good faith, which approval shall not be
unreasonably withheld. Upon the acceptance of a Replacement Director nominee by
the Governance Committee, the Board will appoint such Replacement Director to
the Board no later than five business days after the Governance Committee
recommendation of such Replacement Director.

 

2

--------------------------------------------------------------------------------


 

(g)                                  As used in this Agreement, the terms
“Affiliate” and “Associate” have the respective meanings set forth in Rule 12b-2
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended, or the rules or regulations promulgated
thereunder (the “Exchange Act”) and include all persons or entities that at any
time during the term of this Agreement become Affiliates or Associates of any
person or entity referred to in this Agreement.

 

(h)                                 The Company will use its reasonable best
efforts to hold the 2015 Annual Meeting no later than June 30, 2015.

 

(i)                                     The Company agrees that the New Director
shall be considered along with all other Board members for Board committee
appointment in connection with the Board’s annual review of committee
composition. In any event, the Company agrees that the New Director, including
any Replacement Director, as applicable, will be appointed to at least one of
the Board’s standing committees.

 

(j)                                    The Company agrees that if it must cause
a director to resign prior to the 2016 Annual Meeting in accordance with
Section 5.17 of that certain Agreement and Plan of Merger with Office
Depot, Inc., then such director shall not be the New Director.

 

(k)                                 At the 2015 Annual Meeting, Starboard agrees
to appear in person or by proxy and vote all shares of Common Stock of the
Company beneficially owned by it and its Affiliates in favor of the election of
each of the Company’s nominees for election to the Board and for each other
proposal to come before the 2015 Annual Meeting in accordance with the Board’s
recommendation, unless solely as relates to any proposal other than the election
of directors, Institutional Shareholder Services Inc. and Glass Lewis & Co., LLC
recommends otherwise.

 

2.                                      Representations and Warranties of the
Company.

 

The Company represents and warrants to Starboard that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to the Company or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound.

 

3

--------------------------------------------------------------------------------


 

3.                                      Representations and Warranties of
Starboard.

 

Starboard represents and warrants to the Company that (a) the authorized
signatory of Starboard set forth on the signature page hereto has the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind it thereto, (b) this
Agreement has been duly authorized, executed and delivered by Starboard, and is
a valid and binding obligation of Starboard, enforceable against Starboard in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles, (c) the execution of this Agreement, the
consummation of any of the transactions contemplated hereby, and the fulfillment
of the terms hereof, in each case in accordance with the terms hereof, will not
conflict with, or result in a breach or violation of the organizational
documents of Starboard as currently in effect, (d) the execution, delivery and
performance of this Agreement by Starboard does not and will not violate or
conflict with (i) any law, rule, regulation, order, judgment or decree
applicable to Starboard or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
such member is a party or by which it is bound.

 

4.                                      Press Release; Non-Disparagement.

 

(a)                                 The Company will publish a press release
(the “Press Release”) announcing certain terms of this Agreement, substantially
in the form attached hereto as Exhibit B, together with the public announcement
of the selection of the New Director in accordance with Section 1(a).  Prior to
the publication of the Press Release, neither the Company nor Starboard will
publish or make any press release or public announcement regarding this
Agreement without the prior written consent of the other Party.  Until the 2015
Annual Meeting, neither the Company nor Starboard will knowingly make any public
announcement or statement that is inconsistent with or contrary to the
statements made in the Press Release, except as required by law or the rules of
any stock exchange or with the prior written consent of the other Party.

 

(b)                                 Each of the Parties covenants and agrees
that, from the date hereof and for so long as the New Director or any
Replacement Director is serving as a member of the Board, neither it nor any of
its respective agents, subsidiaries, Affiliates, successors, assigns, officers,
key employees or directors, shall in any way disparage, call into disrepute, or
otherwise defame or slander the other Parties or such other Parties’
subsidiaries, Affiliates, successors, assigns, officers (including any current
officer of a Party or a Parties’ subsidiaries who no longer serves in such
capacity following the execution of this Agreement), directors (including any
current director of a Party or a Parties’ subsidiaries who no longer serves in
such capacity following the execution of this Agreement), employees,
shareholders, agents, attorneys or representatives, or any of their products or
services or past actions taken relating to the Nomination Notice or the attempts
by Starboard to influence the composition of the Board, in any manner that would
damage the business or reputation of such other Parties, their products or
services or their

 

4

--------------------------------------------------------------------------------


 

subsidiaries, Affiliates, successors, assigns, officers (or former officers),
directors (or former directors), employees, shareholders, agents, attorneys or
representatives.

 

5.                                      Specific Performance.

 

Each of Starboard, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other party hereto would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages).  It is accordingly agreed that
Starboard, on the one hand, and the Company, on the other hand (the “Moving
Party”), will each be entitled to specific enforcement of, and injunctive relief
to prevent any violation of, the terms hereof, and the other party hereto will
not take action, directly or indirectly, in opposition to the Moving Party
seeking such relief on the grounds that any other remedy or relief is available
at law or in equity.  This Section 5 is not the exclusive remedy for any
violation of this Agreement. In the event a Party institutes any legal action to
enforce such Party’s rights, or recover damage for breach of this Agreement, the
prevailing Party or Parties in such action shall be entitled to recover from the
other Party or Parties all out-of-pocket costs and expenses, including but not
limited to reasonable attorney’s fees, court costs, witness fees, disbursements
and any other expenses of litigation or negotiations incurred by such prevailing
Party or Parties.

 

6.                                      Expenses.

 

The Company has agreed to reimburse Starboard for its reasonable, documented
out-of-pocket travel and legal fees, costs and expenses actually incurred by
Starboard in connection with, relating to or resulting from Starboard’s
negotiation, settlement and execution of this Agreement; provided however, in no
event shall the Company reimburse Starboard for an amount in excess of $25,000,
in the aggregate.

 

7.                                      Severability.

 

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
will remain in full force and effect and will in no way be affected, impaired or
invalidated.  It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable.  In addition, the Parties agree to use
their respective best efforts to agree upon and substitute a valid and
enforceable term, provision, covenant or restriction for any of such that is
held invalid, void or enforceable by a court of competent jurisdiction.

 

8.                                      Notices.

 

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered:  (i) upon receipt, when delivered
personally, (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party), or (iii) one business day after deposit with a nationally

 

5

--------------------------------------------------------------------------------


 

recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications will be:

 

If to the Company:

 

 

 

Staples, Inc.

 

500 Staples Drive

 

P.O. Box 9271

 

Framingham, MA 01701-9271

 

Attn: Michael T. Williams, EVP & General Counsel

 

Facsimile: (503) 382-4707

 

 

with a copy (which will not constitute notice) to:

 

 

 

Wilmer Cutler Pickering Hale and Dorr LLP

 

60 State Street

 

Boston, MA 02109

 

Facsimile: (617) 526-6000

 

Attention: Mark G. Borden, Jay E. Bothwick

 

Email: Mark.Borden@wilmerhale.com,
Jay.Bothwick@wilmerhale.com

 

 

Weil, Gotshal & Manges LLP

 

767 Fifth Avenue

 

New York, NY 10153

 

Facsimile: (212) 310-8007

 

Attention: Michael J. Aiello

 

Email: Michael.Aiello@weil.com

 

 

If to Starboard or any member thereof:

 

 

 

Starboard Value and Opportunity Master Fund Ltd.

 

c/o Starboard Value LP

 

777 Third Avenue, 18th Floor

 

New York, New York 10017

 

Attention: Jeffrey C. Smith

 

Telephone: (212) 845-7955

 

Facsimile: (212) 845-7988

 

6

--------------------------------------------------------------------------------


 

with a copy (which will not constitute notice) to:

 

 

 

Olshan Frome Wolosky LLP

 

Park Avenue Tower

 

65 East 55th Street

 

New York, New York 10022

 

Attention: Steve Wolosky, Esq.

 

Telephone: (212) 451-2333

 

Facsimile: (212) 451-2222

 

9.                                      Applicable Law.

 

This Agreement will be governed by and construed and enforced in accordance with
the laws of the State of Delaware without reference to the conflict of laws
principles thereof.  Each of the Parties hereto irrevocably agrees that any
legal action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, will
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware).  Each of the
Parties hereto hereby irrevocably submits, with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts.  Each of the Parties hereto hereby irrevocably
waives, and agrees not to assert in any action or proceeding with respect to
this Agreement, (i) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason, (ii) any claim that it or
its property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise), and (iii) to the fullest extent permitted
by applicable legal requirements, any claim that (A) the suit, action or
proceeding in such court is brought in an inconvenient forum, (B) the venue of
such suit, action or proceeding is improper, or (C) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 

10.                               Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which will
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).

 

11.                               Entire Agreement; Amendment and Waiver;
Successors and Assigns; Third Party Beneficiaries.

 

This Agreement contains the entire understanding of the Parties hereto with
respect to its subject matter.  There are no restrictions, agreements, promises,
representations, warranties,

 

7

--------------------------------------------------------------------------------


 

covenants or undertakings between the Parties other than those expressly set
forth herein.  No modifications of this Agreement may be made except in writing
signed by an authorized representative of each the Company and Starboard, except
that the signature of an authorized representative of the Company will not be
required to permit an Affiliate of Starboard to agree to be listed on Exhibit A
and be bound by the terms and conditions of this Agreement.  No failure on the
part of any party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor will any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or
remedy.  All remedies hereunder are cumulative and are not exclusive of any
other remedies provided by law.  The terms and conditions of this Agreement will
be binding upon, inure to the benefit of, and be enforceable by the Parties
hereto and their respective successors, heirs, executors, legal representatives,
and permitted assigns.  No party will assign this Agreement or any rights or
obligations hereunder without, with respect to any member of Starboard, the
prior written consent of the Company, and with respect to the Company, the prior
written consent of Starboard.  This Agreement is solely for the benefit of the
Parties and is not enforceable by any other persons.

 

 [The remainder of this page intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

 

STAPLES, INC.

 

 

 

 

 

 

 

By:

/s/ Ronald L. Sargent

 

Name:

Ronald L. Sargent

 

Title:

Chairman/CEO

 

[Signature Page to Agreement]

 

--------------------------------------------------------------------------------


 

STARBOARD:

 

 

 

STARBOARD VALUE AND

STARBOARD VALUE R GP LLC

OPPORTUNITY MASTER FUND LTD

By:

Starboard Principal Co LP,

By:

Starboard Value LP,

 

its member

 

its investment manager

 

 

 

 

 

 

 

 

 

 

STARBOARD VALUE AND

STARBOARD VALUE LP

OPPORTUNITY S LLC

By:

Starboard Value GP LLC,

 

 

 

its General Partner

By:

Starboard Value LP,

 

 

 

its manager

 

 

 

 

 

 

 

 

STARBOARD VALUE AND

STARBOARD VALUE GP LLC

OPPORTUNITY C LP

By:

Starboard Value Principal Co LP

By:

Starboard Value R LP,

 

its member

 

its general partner

 

 

 

 

 

 

 

 

 

STARBOARD VALUE R LP

STARBOARD PRINCIPAL CO LP

By:

Starboard Value R GP LLC,

By:

Starboard Principal Co GP LLC,

 

its general partner

 

its general partner

 

 

 

 

 

 

STARBOARD PRINCIPAL CO GP LLC

 

 

 

STARBOARD VALUE A LP

 

 

 

STARBOARD VALUE A GP LLC

 

 

 

 

 

STARBOARD LEADERS GOLF LLC

 

 

 

 

 

STARBOARD LEADERS FUND LP

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey C. Smith

 

 

Name:

Jeffrey C. Smith

 

 

Title:

Authorized Signatory

 

[Signature Page to Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Starboard Value and Opportunity Master Fund Ltd

 

Starboard Value and Opportunity S LLC

 

Starboard Value and Opportunity C LP

 

Starboard Leaders Golf LLC

 

Starboard Leaders Fund LP

 

Starboard Value R LP

 

Starboard Value R GP LLC

 

Starboard Value A LP

 

Starboard Value A GP LLC

 

Starboard Value LP

 

Starboard Value GP LLC

 

Starboard Principal Co LP

 

Starboard Principal Co GP LLC

 

Jeffrey C. Smith

 

Mark R. Mitchell

 

Peter A. Feld

 

--------------------------------------------------------------------------------


 

EXHIBIT B

PRESS RELEASE

 

--------------------------------------------------------------------------------